The opinion of the Court wras delivered by
Sheplex J.
The statute authorizing the sale of the lands of non-resident proprietors to obtain payment of the taxes assessed on them, c. 116, •§> 30, provides, that the collector, after having given notice in the manner prescribed, “shall proceed to sell at public auction, to the highest bidder, (after waiting two hours from the time appointed for said sale,) so *370much only of said lands as shall be sufficient to discharge said taxes and the-necessary intervening charges.”
In the execution of a power given by a statute, there must be a strict conformity to its provisions, or the proceedings will be ineffectual. The person so authorized cannot adopt a different mode of proceeding, which he may judge would accomplish the same object in a different manner, and be more beneficial to those interested. The collector, in this case, is authorized to deed only to the highest bidder; that is, to the person who would bid the highest price for the land by taking the least quantity of it, and pay the amount due. And he only could acquire a title to the land by such a sale; for a sale not in conformity to the provisions of the statute, could not give a title. The bill of exceptions states, that Isaac Tyler was the purchaser at the sale. And it does not appear that he refused to comply with the conditions of sale, or that he acted as the defendant’s agent, or assented to the transfer of his bid to the defendant. And the plaintiff had no right to substitute the defendant for Tyler as the purchaser. If the defendant should be required to pay, he would have no equivalent, and his agreement must be considered as made without consideration, and void. Exceptions overruled.